Exhibit 10.116

 

Equinix 2005 U.S. Annual Cash Incentive Plan

 

PLAN OBJECTIVES

 

The Equinix 2005 U.S. Annual Cash Incentive Plan will provide eligible employees
the opportunity to participate in a cash compensation plan determined by the
financial performance of the Company. This plan is designed to motivate
employees to achieve certain Company objectives while providing a competitive
level of total cash compensation.

 

PLAN FEATURES

 

Eligibility/Participation

 

All regular part-time and full-time employees in good standing will be eligible
to participate. Full-time and part-time new hires will be eligible for a
pro-rated amount of his/her bonus based on the number of months worked during
2005. Employees with start dates on or after October 1st will not be eligible to
participate for the plan ending December 31st of the year of hire. Commissioned
sales employees will not be eligible.

 

If an employee changes positions during the plan year, he/she will be eligible
for a pro-rated bonus based on the number of months worked in each specific
position. For example, if an employee is promoted from Senior Manager to
Director, his/her bonus will be pro-rated based on the number of months worked
as a Senior Manager and as a Director. As another example, if an employee is
promoted from a non-commissioned position to a commissioned sales position,
his/her bonus will be pro-rated based on the number of months worked in a
non-commissioned position.

 

An employee will not be eligible to receive a bonus if: (1) the employee’s
performance is not satisfactory, (2) the employee is on a Performance
Improvement Plan (PIP) or (3) the employee is not employed by Equinix on the
date a bonus is paid out. Employees on an approved Leave of Absence will be
eligible for the pro-rated bonus amount based on the number of months they
worked as an active employee during the plan year.

 

The plan will be effective January 1, 2005 and will end on December 31, 2005.

 

Calculating Company Performance and Funding of the Operating Plan Achievement
Bonus and the Over-Performance Bonus Pool

 

The funding of the Operating Plan Achievement Bonus will be based on Company
performance against both revenues and EBITDA goals, as set forth in the Board
approved operating plan, which may be adjusted from time to time throughout the
plan year.

 

To the extent the Company over performs on its revenues and EBITDA targets for
the year, an additional Over-Performance Bonus pool may be funded. The
Over-Performance Bonus pool may be funded only if the Company achieves revenues
in excess of plan, and those incremental revenues generate an EBITDA margin in
excess of 65%. The funding of the Over Performance Bonus pool may be in an
amount equal



--------------------------------------------------------------------------------

 

to the EBITDA margin above the 65% target up to a maximum of the Operating Plan
Achievement Bonus pool.

 

Bonuses are based on a percentage of the employee’s annual base salary. Each
employee will receive a letter stating his/her bonus percentage eligibility for
the Operating Plan Achievement Bonus and the Over Performance Bonus. An
employee’s bonus percentage may be modified from time to time until the end of
the plan year.

 

For every 1% below operating plan for revenues and EBITDA, the Operating Plan
Achievement Bonus shall be reduced by 20%. For instance, if the Company is 2%
below plan, only 60% of the Operating Plan Achievement Bonus shall be funded.
There shall be no Operating Plan Achievement Bonus if either revenues or EBITDA
are less than 95% of operating plan target.

 

Payment of Awards

 

Individual awards will be paid to the employee after the close of the fiscal
year.

 

Plan Administration

 

The Compensation Committee of the Board of Directors may modify or terminate
this plan at any time. The C.E.O. will have final decision over any
interpretations or disputes of the plan.

 